Appeal from a judgment of the Supreme Court (LaBuda, J.), entered May 20, 2003 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the October 2001 determination giving rise to this proceeding, petitioner has reappeared before the Board of Parole and his request for parole release has again been denied. Given petitioner’s subsequent reappearance before the Board in October 2003, the instant matter must be dismissed as moot (see Matter of Baez v Travis, 10 AD3d 778 [2004]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.